17-1152-cv
Hosokawa v. N.Y. Local of Screen Actors Guild-Am. Fed’n. of Television and Radio Artists


                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT


                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 20th day of December two thousand eighteen.

PRESENT:            JOSÉ A. CABRANES,
                    CHRISTOPHER F. DRONEY,
                    RICHARD J. SULLIVAN,
                                  Circuit Judges.



MIDORI HOSOKAWA.,

                              Plaintiff-Appellant,                                         17-1152-cv

                              v.

NEW YORK LOCAL OF SCREEN ACTORS GUILD-
AMERICAN FEDERATION OF TELEVISION AND RADIO
ARTISTS, SCREEN ACTORS GUILD—AMERICAN
FEDERATION OF TELEVISION AND RADIO ARTISTS,




                                                                1
                          Defendants-Appellees.*



FOR PLAINTIFF-APPELLANT:                                      Midori Hosokawa, pro se, New York, NY.

FOR DEFENDANTS-APPELLEES:                                     Evan Hudson-Plush, Kate M.
                                                              Swearengen, Cohen, Weiss and Simon
                                                              LLP, New York, NY.

       Appeal from the February 10, 2017 judgment of the United States District Court for the
Southern District of New York (William H. Pauley III, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Plaintiff-Appellant Midori Hosokawa (“Plaintiff”), proceeding pro se, brought this action
against her union alleging breach of contract and breach of the duty of fair representation. The
District Court dismissed her complaint, reasoning that her duty of fair representation claim was
time-barred and that she had failed to state a claim for breach of contract. Plaintiff moved for
reconsideration by the District Court, which was denied. She now appeals both the dismissal of her
complaint and the denial of the motion for reconsideration. We assume the parties’ familiarity with
the underlying facts, the procedural history of the case, and the issues on appeal.

       After reviewing the whole record, we conclude that the District Court properly dismissed the
complaint. We affirm for substantially the reasons given by the District Court in its thorough
Opinion and Order, Hosokawa v. Screen Actors Guild-Am. Fed’n of Television & Radio Artists, 234 F.
Supp. 3d 437 (S.D.N.Y. 2017).

         We reject Plaintiff’s expanded arguments on appeal that her claims are not time-barred. First,
while Plaintiff may indeed have hoped the union would change its position at an October 28th, 2013
Union Meeting, Br. Appellant at 6, this hope does not save her claims. “In this circuit, it is well
settled that the cause of action” for breach of the duty of fair representation “accrues no later than
the time when plaintiffs knew or reasonably should have known” of the alleged breach of that duty.
Kalyanaram v. Am. Ass’n of Univ. Professors at New York Inst. of Tech., Inc., 742 F.3d 42, 46 (2d Cir. 2014)
(internal quotation marks omitted). That Plaintiff was seeking “recourse” demonstrates that she
knew of the alleged breach; that she received a letter from her union on October 3, 2013 reiterating



    *
        The Clerk of the Court is directed to the amend the caption as set out above.

                                                     2
that it “will no longer respond to any inquiries related to the above-referenced matter,” Hosokawa,
234 F. Supp. 3d at 440, demonstrates she reasonably should have known of that breach. In any case,
Plaintiff first filed her claim in the District Court on August 12, 2014, well over six months after this
meeting.

         Second, while Plaintiff argues that the “limitation clock began when the Super Bowl
Commercial claim was denied on February 19th 2014,” Br. Appellant at 7, see also id. at 18, this claim
simply repackaged her previous claims under a new name. Hosokawa, 234 F. Supp. 3d at 441.
Plaintiff’s February filings with her union do not negate the fact that Plaintiff knew or reasonably
should have known that her union was refusing to pursue her claims concerning the Verizon
advertisements. “Even if [Plaintiff] entertained hopes of future representation by the Union, [s]he
knew that it had done nothing as of [October 3, 2013] to pursue [her] grievance . . . . This
knowledge was sufficient to start the statute of limitations running.” Cohen v. Flushing Hosp. & Med.
Ctr., 68 F.3d 64, 68 (2d Cir. 1995).

        Finally, Plaintiff’s breach of the union constitution claim is either untimely or fails on the
merits. To the extent Plaintiff’s repackages her breach of the duty of fair representation claim, it is
also subject to a six-month limitations period and is therefore untimely. See Legutko v. Local 816, IBT,
853 F.2d 1046, 1052 (2d Cir. 1988). To the extent her claim relies on the union’s alleged threat to
expel her, Plaintiff has failed to show that the union either breached, or anticipatorily breached, its
constitution. Fischer & Mandell, LLP v. Citibank, N.A., 632 F.3d 793, 799 (2d Cir. 2011).

                                           CONCLUSION

       We have reviewed all of the arguments raised by Plaintiff on appeal and find them to be
without merit. The February 10, 2017 judgment of the District Court is AFFIRMED.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                    3